Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 1 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 2 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 3 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 4 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 5 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 6 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 7 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 8 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 9 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 10 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 11 of 12
Case 1:21-cr-10208-NMG Document 9 Filed 07/08/21 Page 12 of 12




                    07



                                  /s/ Thomas F. Quinn at 4:35pm
